t c summary opinion united_states tax_court diane and frank burkley petitioners v commissioner of internal revenue respondent docket no 13748-04s filed date diane burkley pro_se jason w anderson and kathleen c schlenzig for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated a sec_1 both petitioners signed the petition when the case was called for trial petitioner diane burkley informed the court that petitioner frank burkley was disabled and therefore unable to physically be present at the trial precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 the deficiency resulted from respondent’s disallowance of dollar_figure deducted as an other miscellaneous deduction for home winterization on schedule a itemized_deductions and the following expenses claimed on schedule e supplemental income and loss for rental property b identified as an apartment building located pincite south green street advertising auto and travel cleaning and maintenance repairs supplies utilities dollar_figure big_number big_number big_number big_number petitioners attached a schedule e to their federal_income_tax return for showing three properties as follows property a a 2-flat building located pincite south green street property b an apartment building located pincite south green street and property c an apartment building located pincite south green street in the deficiency computation respondent increased the amount of the alternative_minimum_tax shown on the return and recomputed the amount of itemized_deductions allowable taking into account the limitations due to adjusted_gross_income under sec_67 this case was originally set for trial on date in anticipation of trial respondent’s counsel suggested that the parties meet at respondent’s office the parties met on date during this meeting respondent informed petitioner diane burkley mrs burkley and petitioners’ return preparer horace ingram mr ingram about rule requiring parties to stipulate all facts documents and evidence not in dispute in response to this exchange mr ingram replied rules are made to be broken during the above meeting mr ingram redefined the properties listed on petitioners’ schedule e with the following information property a and all expenses listed for it pertained to a single-family residence located pincite south green street property b and all expenses listed for it pertained to a multiunit building located on south vernon avenue and property c which was originally described on petitioners’ schedule e as an apartment building located pincite south green street was included by error on mr ingram’s part and all income and expenses listed for this property should be disregarded the meeting adjourned with no agreed-upon stipulation on date respondent received via facsimile from petitioners a set of documents that included petitioners’ forms w-2 wage and tax statement petitioners’ joint form_1040 u s individual_income_tax_return a joint form 1040x amended u s individual_income_tax_return for and pictures of the south green street property and another rental property located pincite6 south vernon avenue on the basis of these documents and pursuant to an order of this court dated date respondent filed an answer on date in which respondent raised numerous new issues that resulted in an increased deficiency and a sec_6662 accuracy-related_penalty the answer raised the following new issues unreported rental income disallowance of five dependency_exemption deductions unreported income from a state_income_tax refund disallowance in total of itemized schedule a deductions for a medical and dental expenses b real_estate_taxes c personal_property_taxes d home mortgage interest e gifts to charity and f unreimbursed employee business_expenses disallowance in total of all schedule e deductions and disallowance of rental and real_estate loss because of passive_activity_loss limitations after concessions the issues for decision are whether petitioners are entitled to deduct claimed schedule e expenses as follows advertising auto and travel cleaning and maintenance insurance mortgage interest repairs supplies taxes utilities total property a dollar_figure property b dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number whether petitioners are entitled to claim schedule a itemized_deductions as follows medical and dental expenses home mortgage interest charitable_contributions by cash or check charitable_contributions other than by cash or check unreimbursed employee_expenses total dollar_figure big_number big_number big_number big_number whether petitioners failed to report rental income whether petitioners are entitled to claim five dependency_exemption deductions and whether petitioners are liable for the accuracy-related_penalty under sec_6662 petitioners concede that they are not entitled to claim a dollar_figure schedule a deduction for real_estate_taxes a dollar_figure schedule a deduction for personal_property_taxes any expenses with respect to property c as listed on schedule e of their return passive_activity_losses of dollar_figure petitioners are also not contesting the increase in their alternative_minimum_tax background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in chicago illinois on the date the petition was filed during the year in issue mrs burkley was employed as a nurse at the university of illinois gentivia certified healthcare and nursepower services petitioner frank burkley mr burkley was employed at genetivia certified healthcare at the start of petitioners owned a single-family residence located on south green street in chicago illinois the south green street property in date petitioners purchased a multiunit apartment building located on south vernon avenue in chicago illinois the south vernon avenue property the south vernon avenue property consists of three floors each of the floors contains an apartment with a living room two bedrooms a kitchen and a sun porch petitioners moved into the first floor apartment of the south vernon avenue property in date at the time of their occupancy a tenant resided in the second floor apartment petitioners evicted this tenant in date for failure to pay rent petitioners rented out the second floor apartment starting in date for dollar_figure a month petitioners rented out the third floor apartment starting in date for dollar_figure a month in addition to paying rent tenants occupying both of the south vernon avenue apartments were required to pay all utilities attributable to their respective units petitioners continued to own the south green street property after they purchased the south vernon avenue property petitioners’ daughter vernice occupied the south green street property immediately after petitioners moved vernice paid petitioners dollar_figure a month rent beginning in date and was also responsible for paying all utilities with respect to the south green street property two of vernice’s minor children-- l b and j b --lived with her at the south green street property these same children were listed as dependents on petitioners’ federal_income_tax return the south green street and the south vernon avenue properties are miles apart petitioners used the services of mr ingram to prepare and file their return petitioners’ return reflected the following dollar_figure in wages salaries and tips dollar_figure schedule e loss dollar_figure adjusted_gross_income dollar_figure in schedule a deductions dollar_figure total_tax due dollar_figure alternative_minimum_tax dollar_figure federal_income_tax withheld and dollar_figure refund the court uses initials when referring to minor children discussion in general the commissioner’s determination as set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be on the taxpayer in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a petitioners did not argue that sec_7491 is applicable and they did not establish that the burden_of_proof should shift to respondent petitioners therefore bear the burden of proving that respondent’s determinations as set forth in the notice_of_deficiency are erroneous see rule a welch v helvering supra pincite with respect however to the issues raised in respondent’s answer which increased the amount of the deficiency rule a places the burden_of_proof on respondent finally with respect to any penalty or addition_to_tax sec_7491 places the burden of production on the commissioner schedule e expenses petitioners maintain that they are entitled to deduct dollar_figure in schedule e expenses for the south green street property property a and dollar_figure in schedule e expenses for the south vernon avenue property property b respondent disallowed in the notice_of_deficiency all of the claimed expenses pertaining to property b and pleaded in the answer that petitioners were not entitled to any of the claimed expenses with respect to property a we sustain respondent’s determination with respect to property b and hold that respondent has met the burden_of_proof with respect to property a on the basis of the facts hereinafter discussed sec_6001 provides in pertinent part as follows sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title title_26 internal_revenue_code_of_1986 or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe petitioners provided no receipts to substantiate any of the expenses claimed for either property a or b for example mrs burkley admits that they did not spend dollar_figure to advertise either property a or b for rent and that in the case of property a no advertising of any kind was necessary since their daughter took possession of that property immediately after they moved to property b mrs burkley acknowledged that dollar_figure claimed for auto and travel_expenses was arbitrarily arrived at mrs burkley testified that the dollar_figure claimed for cleaning expenses for property a was paid to clean out the basement of that property in anticipation of their move our examination of the record convinces us that petitioners failed to maintain any records whatsoever with respect to the items claimed on the schedule e attached to their return moreover mrs burkley and their tax preparer mr ingram admit that some of the figures claimed for deductions taken on their return including all of their schedule e deductions were false and or arbitrarily contrived accordingly without any evidence to the contrary we sustain respondent’s determination and hold that respondent has met the burden_of_proof with respect to the issues relevant to petitioners’ schedule e as raised in the answer schedule a deductions petitioners maintain that they are entitled to deduct dollar_figure in schedule a expenses for taxable_year respondent disallowed dollar_figure of petitioners’ claimed schedule a expenses in the notice_of_deficiency and further challenged dollar_figure of claimed expenses in the answer we sustain respondent’s determination with respect to the disallowance in the notice_of_deficiency and hold that respondent has met the burden_of_proof with respect to the remaining amount after concessions as asserted in the answer and based on the facts hereinafter discussed the aforementioned sec_6001 frames our analysis with respect to this issue mrs burkley admitted that they maintained no receipts for any of the dollar_figure claimed in medical and dental expenses mrs burkley admitted that they had no records or receipts for many of the expenses claimed on schedule a including all of the taxes listed unreimbursed business_expenses job expenses or miscellaneous deductions claimed with respect to the dollar_figure claimed for cash or check gifts made to a charity petitioners did provide respondent with an unsigned receipt for contributions they purportedly made to screaming eagle m b church pincite west 59th street chicago illinois the receipt included a breakdown of the dollar_figure claimed by petitioners by specific categories such as tithing and sunday school etc ms dominque hall is named as the secretary treasurer of the church on this receipt on the basis of our examination of the unsigned receipt and after careful reading of the transcript of the proceeding we have grave doubts as to the trustworthiness of the receipt and are not convinced that petitioners gave a total of dollar_figure to screaming eagle m b church in or that the church did in fact exist at the address listed on the receipt provided if it did exist at all as to the dollar_figure noncash gift mr ingram testified that this was the value of clothing and goods donated to the salvation army at its drop boxes where there are no receipts petitioners did not offer any evidence as to what where or when the non-cash items were donated to the salvation army we are not convinced on the basis of our review of the entire record that petitioners are entitled to claim an dollar_figure deduction for gifts to charity finally with respect to the other miscellaneous dollar_figure deduction claimed for home winterization mr ingram admitted that he mistakenly duplicated this amount from the amount claimed for repairs on schedule e for property b accordingly and based on the foregoing respondent’s determination is sustained with respect to the dollar_figure of schedule a deductions disallowed in the notice_of_deficiency we also hold that respondent has satisfied the burden_of_proof with respect to the dollar_figure of schedule a deductions disallowed in the answer rental income mrs burkley admitted receiving rent from property a and b in as follows property a--dollar_figure property b second floor--dollar_figure and property b third floor--dollar_figure respondent pleaded in the answer that petitioners did not report the rents collected on property a and b as income on their return petitioners reported dollar_figure in rent received from property a and dollar_figure in rent received from property b on schedule e of their return while the court is perplexed as to why petitioners would have inflated the rent received we do find that they did indeed report rent received on their return petitioners did not however report the correct amount of rent received which was dollar_figure we hold therefore on the basis of mrs burkley’s admission that petitioners must include only dollar_figure of rental income for taxable_year dependency_exemption deductions petitioners claimed five dependency_exemption deductions on their return petitioners listed three minor children-- m y l b and j b--and two adults--fred henigan and harold burkley--as dependents in the answer respondent asserted that petitioners are not entitled to the five claimed dependency_exemption deductions on the grounds that petitioners had failed to prove their entitlement to claim a dependency_exemption deduction for any of the individuals listed on their return and they failed to maintain adequate_records to substantiate amounts paid in support of the claimed dependents sec_151 allows deductions for personal exemptions including exemptions for dependents of a taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer or a descendant of either a brother or brother-in-law of the taxpayer and an individual who has as his or her principal_place_of_abode for the taxable_year the home of the taxpayer if over half of his or her support for the calendar_year was received from the taxpayer the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than half of his or her support from a taxpayer there shall be taken into account the amount of total support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id mrs burkley testified that the three minor children were her grandchildren mrs burkley also testified that two of the children listed on petitioners’ return--l b and j b --lived with their mother her daughter vernice at the south green street property mrs burkley failed to explain adequately why the third grandchild m y resided with them petitioners provided no evidence as to the total amount of support that they provided to these children or as to the total amount of support provided to these children from all sources petitioners’ only evidence with respect to the grandchildren was testimony that when all of the grandchildren slept at the south vernon avenue property two of the children slept on the sun porch and one child slept in mrs burkley’s bedroom with respect to the two adults claimed as dependents petitioners provided no evidence either that they had provided more than half of these individuals’ support during the year in issue or of the total amount of support received by each of these individuals further petitioners did not offer any evidence to substantiate that fred henigan made either petitioners’ residence at south green street or south vernon avenue his primary place of abode during the year in issue the only evidence offered with respect to these individuals was mrs burkley’s testimony that fred henigan shared a bedroom with mr burkley when he slept at the south vernon avenue property and that harold burkley slept on the couch in the living room of the south vernon avenue property accordingly because petitioners have provided no credible_evidence proving that they are entitled to claim five dependency_exemption deductions with respect to the aforementioned individuals we conclude that respondent has satisfied the burden_of_proof with respect to this issue and hold that pursuant to sec_152 petitioners are not entitled to five dependency_exemption deductions in taxable_year accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 for underpayment_of_tax sec_6662 imposes a 20-percent penalty with respect to any portion of an underpayment_of_tax required to be shown on a return this penalty applies to underpayments attributable to any substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_6664 provides a defense to the accuracy-related_penalty if a taxpayer establishes that there was reasonable_cause for any portion of the underpayment and that he or she acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs although not defined in the code reasonable_cause is viewed in the regulations as the exercise of ordinary business care and prudence see sec_301_6651-1 proced admin regs whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer’s education experience and knowledge are considered in determining reasonable_cause and good_faith and generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability sec_1_6664-4 income_tax regs respondent determined an accuracy-related_penalty under sec_6662 to be applicable in this case because petitioners understated their income_tax by dollar_figure on their return because petitioners’ understatement_of_tax was greater than percent of the tax required to be shown on the return or dollar_figure the understatement was a substantial_understatement_of_income_tax pursuant to sec_6662 and ii petitioners argue that they should not be held liable for the penalty because of their reliance on the income_tax preparation provided to them by mr ingram respondent carries the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 although respondent bears the burden of production with respect to the penalty respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id petitioners concede certain determinations that respondent made in the notice_of_deficiency and as a result have acknowledged that an underpayment_of_tax exists for the year in issue petitioners offered no evidence under sec_6662 with respect to those items raised in either the petition or the answer on the basis of the foregoing we hold that respondent has satisfied the burden of production under sec_7491 we further conclude that petitioners have failed to show that their reliance on mr ingram’s tax_return preparation was reasonable mr ingram admitted that he was not an accountant that he was unfamiliar with the computer_software that he used to prepare petitioners’ return that he had made many errors with respect to petitioners’ return and that his rush to complete the return also resulted in errors petitioners’ reliance on mr ingram as their tax_return_preparer was clearly unreasonable petitioners have therefore failed to carry their burden of showing any reasonable_cause for the underpayment_of_tax for see sec_6664 on the entire record before us we hold that petitioners have failed to carry their burden of proving that they are not liable for an accuracy-related_penalty for under sec_6662 we accordingly sustain respondent’s determination with respect to that issue decision will be entered under rule
